 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   LEROY BACA,                                    No.       CV 20-1167PA
                                                              CR 16-66 PA
12                 Petitioner-Defendant,
                                                    JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                 Respondent-Plaintiff.
16
17
18          Pursuant to the Court’s April 5, 2020 Order denying the Motion to Vacate, Set Aside
19   or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 filed by
20   petitioner Leroy Baca (“Petitioner”),
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Motion
22   is denied and this action is dismissed with prejudice.
23
24
      DATED: April 5, 2020                            ___________________________________
25                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
